DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3, 4, 6, and 10, the limitation “the image medium” lacks adequate antecedent basis in the claim.
As to claim 8, the claim is redundant by reciting that the medium couplers extend from the foldable sections while claim 1 recites more specifically that they extend from every second section.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,827,856. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1, 2, 10, 11, 12, and 14 recites the same limitations recited in patented claims 1 and 12 and thus are anticipated thereby.
Claims 3 is anticipated by patented claim 13.
Claims 4 is anticipated by patented claim 14.
Claims 5 is anticipated by patented claim 15.

Claims 7 is anticipated by patented claim 17.
Claims 8 is anticipated by patented claim 18.
Claims 9 is anticipated by patented claim 19.
Claims 15 and 20 are anticipated by patented claim 2.
Claims 16 is anticipated by patented claim 11.
Claims 3 is anticipated by patented claim 13.
Claims 17 is anticipated by patented claim 3.
Claims 18 and 19 are anticipated by patented claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10, 11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Domanski (US-2014/0314971) in view of Mentken (US-3883975) and further in view of Morrish (US-2016/0073797).
As to claim 1, 8, and 10, Domanski teaches an image display comprising an image support section 502 and a plurality of foldable sections with first segments 506 and second segments 510 that are coplanar in a first configuration (see Domanski figure 8a, 8b, paragraph 0027) and non planar in a second configuration.

Domanski does not teach that the first segments are locked to the image support section and the second segments are locked to the first segments.  Mentken teaches a picture frame formed by folding segments with V-shaped grooves and which lock to adjacent segments in a folded configuration (see Mentken figures 1-4).  It would have been obvious to one of ordinary skill in the art to modify the article taught by Domanski to include locking structures as taught by Mentken in the V-shaped grooves, in order to lock the display frame into a folded shape without adhesives.
As to claim 3, Domanski teaches that the display assembly includes an image medium, such as a canvas, coupled to each foldable section and wrapping taut around the image support and foldable sections in the second configuration (see Domanski paragraph 0020).
	As to claims 4 and 6, Domanski teaches an image display comprising an image support section 502 and a plurality of foldable sections with first segments 506 and 
	As to claim 5, the locking structures of Mentken are a snap fit connection (see Mentken column 2 lines 46-54).  It would have been obvious to one of ordinary skill in the art to modify the article taught by Domanski to include snap fit connections as taught by Mentken for the same reasons given above for claim 12.
	As to claim 7, a thickness of the image display taught by Domanski in the collapsed configuration is less than half a thickness of the image display in the assembled configuration. (see Domanski figures 8a,8b).
Domanski does not teach that the first segments are locked to the image support section and the second segments are locked to the first segments.  Mentken teaches a picture frame formed by folding segments with V-shaped grooves and which lock to adjacent segments in a folded configuration (see Mentken figures 1-4).  It would have been obvious to one of ordinary skill in the art to modify the article taught by Domanski to include locking structures as taught by Mentken in the V-shaped grooves, in order to lock the display frame into a folded shape without adhesives.
	As to claims 15 and 20, Domanski shows each first segment 506 perpendicular to each second segment 510 and the image support section 502 in the second configuration (see Domanski figure 8a).

	As to claim 17, Domanski shows each first segment 506 is rectangular and each second segment 510 is trapezoidal (see Domanski figure 7).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Domanski (US-2014/0314971) in view of Mentken (US-3883975) and further in view of Morrish (US-2016/0073797) and further in view of Kerl (US-2018/0000264).
	As to claim 9, Domanski and Morrish lack medium couples extending from a coupling plate.  Kerl teaches an art display comprising a structural liner 28 with foldable sections along it’s periphery and an artwork sheet 30 that is secured to the structural liner with staples 40 (see Kerl figures 7, 8, paragraph 0029).  Kerl further teaches that staples may be substituted with “adhesive, nails, screws, tape or any other suitable device or method” (see Kerl paragraph 0029).  Common nails and screws have heads which can be considered to be coupling plates. It would have been obvious to one of ordinary skill in the art to substitute nails or screws as taught by Kerl for the staples or adhesive taught by Domanski and Morrish, since a mere substitution of one known element for another is within the ordinary capabilities of one skilled in the art and would yield predictable results.

	Claim 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Domanski (US-2014/0314971) in view of Mentken (US-3883975) and further in view of Morrish (US-2016/0073797) and further in view of Greene (US-2017/0172325).
	As to claim 11, Domanski does not teach preformed voids in the image medium.  Greene teaches a folding display support comprising preformed voids 107 (see Greene figure 2, paragraph 0014).  It would have been obvious to preform voids as taught by Greene through both the support and the image medium, in order to permit attachment means to hold the display on a wall.
As to claim 13, Domanski teaches an image display comprising an image support section 502 and a plurality of foldable sections with first segments 506 and second segments 510 that are coplanar in a first configuration (see Domanski figure 8a, 8b, paragraph 0027) and non planar in a second configuration. Domanski teaches that the display assembly includes an image medium, such as a canvas, coupled to each foldable section and wrapping taut around the image support and foldable sections in the second configuration (see Domanski paragraph 0020).
Domanski does not teach that the first segments are locked to the image support section and the second segments are locked to the first segments.  Mentken teaches a picture frame formed by folding segments with V-shaped grooves and which lock to adjacent segments in a folded configuration (see Mentken figures 1-4).  It would have been obvious to one of ordinary skill in the art to modify the article taught by Domanski .


Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Domanski (US-2014/0314971) in view of Mentken (US-3883975) and further in view of Morrish (US-2016/0073797) and further in view of Horiuchi (US-5042180).
	As to claim 18, Domanski and Mentken do not teach a lattice structure formed on the image support.  Horiuchi teaches a picture frame with an image support 1 and foldable segments 2, 3, 4 that lock to the image support and further including reinforcing ribs 13, which are equivalent to a lattice structure, to increase the rigidity of the assembly (see Horiuch figure 4, column 2 lines 37-40).

Allowable Subject Matter
Claims 2 and 12 are rejected for double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and accompanied by a timely filed terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the specific form of the medium couplers for this type of device is not known in the art and would not have been obvious to one of ordinary skill in the art.  Hughes (US-2006/0174525) teach stem and flange medium couplers, but this does not suggest the claim as a whole.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CeV/           Examiner, Art Unit 3636                                                                                                                                                                                             

/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636